United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-914
Issued: November 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2009 appellant filed a timely appeal from merit decisions of the Office
of Workers’ Compensation Programs dated September 15 and November 12, 2008. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability as of July 18, 2008
causally related to her accepted right shoulder condition.
FACTUAL HISTORY
On August 2, 2007 appellant, a 49-year-old health technician, injured her right shoulder
while attempting to restrain a patient. She filed a claim for benefits on August 3, 2007, which
the Office accepted the claim for right shoulder strain.

On July 31, 2008 appellant filed a Form CA-2a claim for benefits, alleging that she
sustained a recurrence of disability on July 18, 2008 which was causally related to her accepted
right shoulder condition.
By decision dated September 15, 2008, the Office denied the recurrence of disability
claim. It found that appellant failed to submit medical evidence sufficient to establish that the
claimed condition or disability as of July 18, 2008 was caused or aggravated by the accepted
condition.
On September 25, 2008 appellant requested reconsideration.
In a report dated August 21, 2008, Dr. Claiborne A. Christian, Board-certified in
orthopedic surgery, reviewed the history of injury, stated findings on examination and noted that
x-rays indicated a type II acromion injury with some acromioclavicular (AC) joint arthritis. He
diagnosed right shoulder tendinitis with AC joint arthritis of the right shoulder secondary to the
August 2007 work injury. Dr. Christian stated that he would administer a subacromial injection
in appellant’s right shoulder and schedule appellant to undergo a magnetic resonance imaging
(MRI) scan. Appellant underwent an MRI scan on August 26, 2008, the results of which
indicated a complete rotator cuff tear of the right shoulder, degenerative osteoarthritis at the AC
joint with inferior bony protuberance and degenerative cystic changes in the humeral head.
In a September 18, 2008 report, Dr. Christian noted that the MRI scan showed a full
thickness rotator cuff tear with retraction in the right shoulder. He advised that these results
were consistent with appellant’s history and physical examination. Dr. Christian noted that
appellant had a lot of pain with some atrophy and some crepitus on motion. He advised that her
shoulder could be improved through surgery though it would never revert to its normal
condition. Dr. Christian stated that he discussed the potential benefits and complications with
appellant.
By decision dated November 12, 2008, the Office denied modification of the
September 15, 2008 Office decision.
LEGAL PRECEDENT
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury, and who supports that conclusion with sound medical
reasoning.1 A recurrence of disability is defined as the inability to work caused by a spontaneous
change in a medical condition which results from a previous injury or illness without an
intervening injury or new exposure in the work environment that caused the illness.2

1

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.121(a).

2

See 20 C.F.R. § 10.5(x); Donald T. Pippin, 54 ECAB 631 (2003).

2

ANALYSIS
Appellant has failed to submit any medical opinion containing a rationalized, probative
report which relates her condition or disability as of July 18, 2008 to her accepted right shoulder
condition. For this reason, she has not discharged her burden of proof to establish her claim that
she sustained a recurrence of disability as a result of her accepted employment condition.
Appellant has failed to submit evidence to show that she sustained a worsening of her accepted
right shoulder condition after July 18, 2008. As she did not submit medical evidence sufficient
to establish that she sustained a recurrence of her work-related right shoulder condition, the
Office properly denied compensation in its September 25, 2008 decision.
Appellant submitted Dr. Christian’s August 21 and September 18, 2008 reports. In his
August 21, 2008 report, Dr. Christian related complaints of right shoulder pain and diagnosed
right shoulder tendinitis with AC joint arthritis of the right shoulder, secondary to the
August 2007 work injury. He had appellant undergo an MRI scan which revealed a full
thickness right rotator cuff tear of the right shoulder, degenerative osteoarthritis at the AC joint
with inferior bony protuberance, and degenerative cystic changes in the humeral head.
Dr. Christian noted in his September 18, 2008 report that the MRI scan results were consistent
with appellant’s history and physical examination. While he indicated that appellant could
improve the condition of her right shoulder by undergoing surgery, it would never return to its
normal state. Dr. Christian further advised that such a procedure entailed potential risks as well
as benefits.
The reports from Dr. Christian, however, did not address the causal connection, if any,
between appellant’s employment-related right shoulder strain and her alleged recurrence of
disability. Causal relationship must be established by rationalized medical opinion evidence.
Dr. Christian’s reports failed to provide an explanation of how appellant’s right shoulder strain
would cause or contribute to her claimed disability as of July 18, 2008. While his reports
provided a diagnosis of appellant’s current condition and noted that she complained of disabling
right shoulder pain as of July 18, 2008, they did not provide a discussion of how appellant’s
accepted right shoulder condition would cause or contribute to the diagnosed right rotator cuff
tear, arthritis and degenerative changes of the AC joint as of July 18, 2008. The Board finds that
appellant failed to submit rationalized medical evidence sufficient to establish that her current
condition was causally related to her July 18, 2008 employment injury.
Appellant has not submitted sufficient medical evidence supporting her claim that she
sustained a recurrence of her employment-related disability as of July 18, 2008. The Office
properly found that appellant was not entitled to compensation based on a recurrence of her
work-related disability. The Board will affirm the September 15 and November 12, 2008 Office
decisions.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she was entitled to
compensation for a recurrence of disability as of July 18, 2008 causally related to her accepted
right shoulder condition.

3

ORDER
IT IS HEREBY ORDERED THAT the November 12 and September 15, 2008
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: November 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

